 GRANITE STATE DISTRIBUTORS, INC.Granite State Distributors, Inc. and Local No. 633,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case I-CA-18691March 8, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 23, 1982, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge.2We agree with the Administrative Law Judge'sconclusion, for those reasons that he noted and forthose which follow, that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to ex-ecute the collective-bargaining agreement arrivedat with the Union on or about December 5, 1980.3Beginning in August, Respondent's (then) presi-dent, Donald Sweeney, and the Union's businessagent, Leo Kelly, met on some eight occasions tonegotiate a collective-bargaining agreement. Theyreached agreement on many items. When, on theevening of December 5, Kelly agreed to acceptRespondent's health and welfare proposal andSweeney agreed to accept the Union's proposal fora union-administered pension plan, Sweeney toldKelly that they had "a deal." Except for the pen-sion plan, Respondent implemented the agreed-toeconomic terms on December 8, and also imple-mented the checkoff provision. Around DecemberRespondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the HBoard's established policy not tooverrule an administrative law judges resolutions with respect to credi-bi!ity unless the clear preponderance of all of the relevant evidence con-.inces us that the resolutions are incorrect. Standard Dry Wall Productr.Inc., 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir 1951). We havec:refully examined the record and find no basis for reversing his findings2 In agreeing with the Administrative Law Judge's recommendationthat Respondent be ordered to make whole its employees and reimbursethe trust fund for payments as provided for in the collective-bargainingagreement, we note that backpay and interest should be computed in themanner set forth in Ogle Protection Service, Inc.. 183 NLRB 682 (1970);Florida Steel Corporation, 231 NL.RB 651 (1977): and .Merryweather OpticalCompany, 240 NLRB 1213 (1979).:' Hereafter all dates referred to are 1980 unless indicated otherwise18, Sweeney informed Kelly that Respondentcould not live with the union-administered pensionplan, and he asked if the Union would insteadagree to individual retirement accounts. Kelly saidhe believed he had no authority to remove an arti-cle from a contract ratified by the membership, buthe promised to check this with his superiors. Later.Kelly told Sweeney that it had to be the unionpension plan and not individual retirement ac-counts. On two occasions in February and June1981, Kelly and Sweeney met to discuss the pen-sion and certain other provisions. In the meantime,Kelly had reduced to writing and proffered theagreement to Sweeney for signature on April 15,1981. Respondent has at all times since refused toexecute it.The Administrative Law Judge found that theparties had reached full agreement on December 5and that their subsequent discussions were not in-consistent with this finding. He found that the sub-sequent discussions involved only Respondent's re-quest for clarification of certain language and itsrequest for modification of the pension provision.The Administrative Law Judge noted that theUnion provided the language clarifications soughtbut that it refused to modify the previously agreed-to pension provision. He concluded, and we agree,that Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to execute the agreementreached with the Union.Respondent excepts to the Administrative LawJudge's conclusion, arguing that the parties did notreach full agreement on December 5 and that theysubsequently enaged in further negotiations. In thisregard, Respondent contends that at the February1981 meeting the parties bargained about a sectionof the grievance/arbitration provision; the perform-ance of bargaining unit work by supervisors; andRespondent's leasing of equipment. Respondentcontends that the negotiations resulted in theUnion's agreeing to accept Respondent's proposalson these items. Further, Respondent contends thatthe parties negotiated concerning the term and re-opening of the contract and concerning a provisionregarding written notification to the Union in theevent Respondent hired casual employees. Finally,Respondent contends that its refusal to sign theagreement is justified because the document prof-fered by the Union contains certain items whichvary in material respects from those negotiated bythe parties. We find these contentions are unsup-ported by the record and, moreover, are essentiallyrefuted by the testimony of Respondent's own ne-gotiator.Thus, Sweeney's bargaining notes reveal that theonly discussion of the grievance/arbitration provi-266 NLRB No. 59457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsion at the February 1981 meeting concerned aremedies section. Respondent previously had pro-posed this section and the Union had agreed to itin November. In February 1981, the parties merelydiscussed whether this section should be more ap-propriately placed in the no-strike rather than thegrievance/arbitration provision. With respect tothe provisions concerning the performance of bar-gaining unit work by supervisors, Sweeney ad-mitted that he had asked Kelly only to provide aside letter explaining that the language permittedsupervisors to cross a picket line and that Kellyagreed to do so. Moreover, the record also doesnot support Respondent's contention that at theFebruary 1981 meeting the parties negotiated, andthe Union agreed to accept, Respondent's proposalregarding the leasing of equipment. Kelly's notesreflect that the Union's proposal as to this matterwas agreed to by Sweeney in November. WhileSweeney testified that, at the February 1981 meet-ing, he made a proposal regarding this item whichdiffered from that proposed previously by Kelly,and that Kelly said "okay," this assertion is contro-verted by the parties' subsequent conduct. Thus,the Union's November proposal was included inthe agreement presented to Sweeney for signaturein April 1981, and Sweeney initialed it "OK" onApril 22, 1981, and testified that this meant therewas no problem with this section. With respect tothe discussion in February 1981 as to the contract'sterm and date of reopening, Kelly testified thatthese matters previously had been agreed to andthat Sweeney merely asked him whether the dateof reopening had been agreed to. Kelly said he as-sured Sweeney that it had and Sweeney raised nofurther objections. With respect to the contract'sterm, Sweeney at first testified that he had made aspecific proposal which Kelly had accepted at theFebruary 1981 meeting. However, Sweeney lateradmitted the possibility that the term had previous-ly been agreed to and that he was seeking only re-assurances of that from Kelly. As to the provisionregarding Respondent's notifying the Union inwriting of any hiring of casual employees, Sween-ey's testimony, consistent with that of Kelly's, wasthat he objected to having to put the notice inwriting. Kelly said he told Sweeney that the lan-guage had previously been agreed to and that hewanted it in the contract, but that a phone callgiving notice of any hiring would be acceptable tohim. Sweeney apparently agreed.Under all these circumstances, we agree with theAdministrative Law Judge and find that the Febru-ary 1981 meeting involved merely discussion as tolanguage clarification, as well as Respondent's re-quest for modification of the pension provision, andthat no further negotiations took place.The record also does not support Respondent'sfurther contention that certain items in the docu-ment proffered for signature vary in material re-spects from those to which the parties had agreed.Thus, the record reveals that when the parties metagain in June 1981 to discuss the document,Sweeney at first questioned whether he had agreedto certain items, but he admitted that he was seek-ing essentially language clarification and that he ac-cepted Kelly's assurances and agreed that the mat-ters which he was questioning had been agreed topreviously. Accordingly, we agree with the Ad-ministrative Law Judge and find that Respondcnt'srefusal to execute the agreement reached with theUnion was violative of Section 8(a)(5) and (1) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Granite StateDistributors, Inc., Manchester, New Hampshire, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Failing and refusing to bargain collectivelywith Local No. 633, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, with respect to the rates of pay,wages, hours of employment, and other terms andconditions of employment of employees in the ap-propriate unit described below by refusing to ex-ecute a copy of the agreed-upon contract with theUnion. The appropriate collective-bargaining unitis:Truck drivers, warehousemen and workingforemen, both regular and part time, employedat its Manchester, New Hampshire facility; ex-cluding all other employees, office clerical em-ployees, guards and all supervisors as definedin the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Upon request of the Union, promptly executeand give effect as of December 8, 1980, to the col-lective-bargaining agreement reached with theUnion on or about December 5, 1980.458 GRANITE STATE DISTRIBUTORS, INC.(b) Make whole employees by promptly makingsuch payments, adjustments, and perquisites as re-quired under the foregoing collective-bargainingagreement as of December 8, 1980, with interest, inthe manner set forth in footnote 2 of this Decisionand Order.(c) Upon request, bargain collectively in goodfaith with Local No. 633, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, as the exclusive bargainingrepresentative of Respondent's employees in theappropriate collective-bargaining unit as set forthin said collective-bargaining agreement, with re-spect to rates of pay, wages, hours of employment,and other terms and conditions of employment, andembody in a signed agreement any understandingreached; provided, however, that this obligation shallnot affect the requirement in this Order that Re-spondent execute and comply with the aforede-scribed collective-bargaining agreement as of De-cember 8, 1980.(d) Post at its premises at 333 March Avenue,Manchester, New Hampshire (or at any premises towhich it may have relocated), copies of the at-tached notice marked "Appendix."4Copies of saidnotice, on forms provided by the Regional Direc-tor for Region i, after being duly signed by Re-spondent's authorized representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National ILabor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to bargain collectivelywith Local No. 633, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, with respect to the ratesof pay, wages, hours of employment, andother terms and conditions of employment ofemployees in the appropriate unit by refusingto execute an agreed upon collective-bargain-ing agreement with the Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed them bySection 7 of the Act.WE WILL, upon request of the Union,promptly execute and give effect as of Decem-ber 8, 1980, to the collective-bargaining agree-ment reached with the Union on or about De-cember 5, 1980.WE WILL make whole employees for anyloss of benefits, with interest, resulting fromour failure to implement the collective-bar-gaining agreement reached with the Union onDecember 8, 1980.GRANITE STATE DISTRIBUTORS, INC.DECISIONPRELIMINARY STATEMENT; ISSUESTANI EY N. OHL.BAUM, Administrative Law Judge:This proceeding under the National Labor RelationsAct, as amended, 29 U.S.C. § 151, et seq. (Act), basedupon a complaint issued on July 2, 1981, by the Board'sRegional Director for Region 1, growing out of chargefiled on May 22, as amended on June 26, 1981, by theCharging Party Union, was litigated before me in Man-chester, New Hampshire, on April 1-2, 1982, with allparties participating throughout by counsel or other rep-resentative and afforded full opportunity to present evi-dence and arguments, as well as to file briefs receivedfrom the General Counsel and Respondent on May 17,1982. Records and briefs have been carefully considered.The principal issue is whether, in violation of Section8(a)(5) and (1) of the Act, Respondent Employer has459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfailed or refused to execute a fully bargained collectiveagreement with Charging Party Union as conceded ex-clusive bargaining representative of an admittedly appro-priate collective-bargaining unit of Respondent's employ-ees.Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent has been and is aNew Hampshire corporation, with its principal officeand place of business in Manchester, New Hampshire,engaged in the trucking business. In its operation of thatbusiness, Respondent annually purchases and causes tobe transported to New Hampshire directly in interstatecommerce from places outside of New Hampshire mate-rials and commodities, including fuel, valued in excess of$50,000.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7), and Charging PartyUnion a labor organization as defined in Section 2(5), ofthe Act.II. ALLEGED UNFAIR LABOR PRACTICESIn August 1980, Respondent Employer and ChargingParty Union entered into negotiations looking toward acollective agreement, with about seven negotiating ses-sions thereafter. Credited testimony of union negotiatorKelly establishes that, as alleged in the complaint, on orabout December 5, 1980, the parties arrived at full agree-ment. Kelly's testimony to that effect is substantiated bythat of Respondent's own negotiator Sweeney, who, tes-tifying as Respondent's witness, in substance conceded asmuch.(Direct examination by Mr. Baier, Respondent's coun-sel):Q. Mr. Sweeney, did you agree to accept Article20 [i.e., "Pension"] of the General Counsel's Exhibit2 [i.e., collective agreement] at this time?A. At which time June 16th [1981]?Q. At any time.A. On June 16th we were not accepting Article20.JUDGE OHLBAUM: Did you accept it any time otherthan June 16th?THE WITNESS: December 5th [1980], Your Honor.[Emphasis supplied.](Cross-examination by Mr. Redbord, counsel for theGeneral Counsel of the Board):Q. Now you didn't have this agreement, thispiece of paper [i.e., collective agreement], after De-cember 5th? Right?A. That's right.Q. Could I ask, December 5th, 1980; what is thatreferring to?A. That refers to the date it was discussed.JUDGE OHLBAUM: And agreed upon? And agreedupon?THE WITNESS: I have to say yes, Your Honor.[Emphasis supplied.]Subsequent to this agreement, Respondent engaged theUnion in discussion to clarify-and also to attempt tomodify-the agreement. The clarifications were supplied,to Respondent's satisfaction, and no modification wasagreed to. The modification sought by Respondent relat-ed to the pension plan,' Respondent (meanwhile seem-ingly with a new principal, Secotte) expressing a belatedpreference for a nonunion-administered pension plan (i.e.,individual employee IRA accounts, under which nowithdrawals could be made by any employee before age69 or 69-1/2, in contrast to the previously agreed-uponunion-administered plan under which retirement wasavailable at age 49-1/2 or after 30 years of service).(During the negotiations prior to the December 5 agree-ment, the Union had agreed to accept a provision for anemployer-administered health and welfare plan-in anentity in which the Employer's new principal Secottewas a trustee or official-in exchange for the Employer'sacceptance of the Union's pension plan.)2While it is true that a party to a collective agreementmay seek to modify it during its term, the other party tothe agreement is not under legal obligation to acquiescetherein, and no such attempted modification is operativeunless agreed to by both sides. The Union here hassimply not agreed-nor was it under obligation toagree-to the modification sought by Respondent. Re-spondent seemingly had second thoughts about the pen-sion plan provision it had agreed to, perhaps in part in-duced by ideas of its new principal, Secotte, possiblyarising from Secotte's post-agreement apprehensions,purportedly on behalf of his union-represented employ-ees, concerning the long-range reliability of the unionpension fund. Without regard to the reasons for or possi-ble merits of those second thoughts, however, it is thefact that the parties had already agreed upon the termsof the collective agreement on or about December 5,1980: Respondent's own negotiator and principal witness,Sweeney, himself, testified.Direct examination by Mr. Baier, Respondent's coun-sel:According to Respondent's negotiator and witness, Sweeney, appar-ently all other provisions of the collective agreement had or have beeneffectuated by the parties as of December 8, 1980.2 The parties agree that there is no appreciable difference in cost to theEmployer between either of the plans (health and welfare: and pension)now preferred by the Employer. During the parties' post-agreement (i.e.,after December 1980) discussions, the Union, in an attempt to resolveamicably the issues raised by the Employer, offered to "trade off" thepreviously agreed-upon pension plan provision in exchange for the Em-ployer's relinquishing the previously agreed-upon provision for an em-ployer-administered health and welfare plan (the latter at the previous in-sistence of the Employer-to which the Union had previously acquiescedin order to arrive at the agreement of December 5-in an entity of whichthe Employer's new principal Secotte was a trustee or official). Respond-ent, however, remained adamant in its new, post-agreement insistencethat it would no longer execute the contract containing the provision forthe Union's pension plan previously (i.e. on December 5, 1980) agreedto.460 GRANITE STATE DISTRIBUTORS, INC.Q. Did you discuss these problems, or these mat-ters that you felt had not been agreed upon, butwere contained in General Counsel's Exhibit 2 [i.e.,collective agreement]; did you discuss these matterswith [union negotiator] Mr. Kelly?A. Yes, I did.Q. Can you tell us when these discussions oc-curred?A. Approximately June 16th [1981].Q. Would you briefly describe for us the natureof those discussions; what you said and what Mr.Kelly said?A. I began by reviewing item for item those sec-tions or provisions that I had questions on, or that Idid not have notes on. And, at that point, in eachinstance Mr. Kelly referred to his notes and indicat-ed that according to his notes there was an agree-ment on them.JUDGE OHLBAUM: At this meeting of June 16,1981 with Kelly where he consulted his own notes,did he show you his notes, or did he tell you whathis notes reflected?THE WITNESS: He told me what his notes reflect-ed, Your Honor.JUDGE OHLBAUM: And what did you say, if any-thing? What was you response?THE WITNESS: I simply said: "Okay. All right." Iaccepted his notes.JUDGE OHL.BAUM: Well, did you or didn't you?THE WITNESS: Yes, I did.Q. Mr. Sweeney, did you agree to accept Article20 [i.e., "pension"] of General Counsel's Exhibit 2at this time?A. At which time? June 16th [1981]?Q. At any time.A. On June 16th we were not accepting Article20.JUDGE OHLBAUM: Did you accept it at any timeother than June 16th?THE WITNESS: December 5th [1980], Your Honor.[Emphasis supplied.]Cross-examination by Mr. Redbord, counsel for theGeneral Counsel:Q. Is it your testimony that, other than the itemsthat you brought up at the February meeting andthe June [1981]; all other items contained in the pro-posed contract that Mr. Kelly gave you on April15th, were in fact agreed to prior to December 5th?If you don't understand the question, please say so.A. I'm thinking. I would say yes.·* ·* ·*Q. Now you didn't have this agreement, thispiece of paper [i.e., collective agreement], after De-cember 5th? Right?A. That's right.Q. Could I ask, December 5, 1980; what is thatreferring to?A. That refers to the date it was discussed.JUDGE OHLBAUM: And agreed upon? And agreedupon?THE WITNESS: I have to say yes, Your Honor.[By Mr. Redbord, resuming] Now some of theseitems [on your copy of collective agreement] havequestion marks next to them. For instance, Articlei, Section 3 has a question. Does that indicate thatwhen you reviewed this document, you just weren'tsure whether you had agreed to it or not?A. That's correct.Q. Would that be the same for any other item inhere with a question mark?A. That's correct.JUDGE OHLBAUM: Was it on those items that Mr.Kelley-that you obtained assurance, if you did, orconfirmation from Mr. Kelly from his notes?THE WITNESS: Yes.[By Mr. Redbord, resuming] As to the items thatare not marked in any way; no okay and no ques-tion mark. Those items were also the ones you ob-tained confirmation from? Is that correct?A. That's correct.JUDGE OHLBAUM: And were you content to relyon Kelly's notes with regard to those matters?THE WITNESS: Yes, Your Honor. [Emphasis sup-plied.]There is thus not present here the troublesome ques-tion of whether a binding agreement has been arrived atwith a clean written document to follow, or whether nobinding agreement has been made until the ultimate writ-ing itself has been formally executed. Cf. I S. Willistonon Contracts, 3d ed., 1957, § 28 at p. 66, et seq. The factthat the parties continued, after they had reached agree-ment on December 5, 1980, to discuss some of its terms,and even to attempt to arrive at a mutually agreeablemodification of some of them, is in no way inconsistentwith the existence of the previously arrived-at agree-ment. It is not unusual for parties to an agreement to dis-cuss its terms, or even to seek modification thereof, afterthe agreement has been arrived at.The Act, Section 8(a)(5), declares it an unfair laborpractice for an employer "to refuse to bargain collective-ly with the representatives of his employees ...." Sec-tion 8(d) states that, for purposes of Section 8, "to bar-gain collectively is the performance of the mutual obliga-tion of the employer and the representative of the em-ployees to ...execut[e] ...a written contract incorpo-rating any agreement reached if requested by eitherparty."Since Respondent has failed and continues to refuse toexecute the agreement it made with Charging Party on461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor about December 5, 1980, it has thereby violated Sec-tion 8(a)(5) and (I) of the Act.3Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAWA. Jurisdiction is properly asserted here.B. By failing and refusing to execute the collective-bargaining agreement arrived at by and between Re-spondent and Charging Party Union on or about Decem-ber 5, 1980, Respondent has failed and refused to bargaincollectively with said Union, and continues to do so, inviolation of Sections 8(a)(5) and 8(d) of the Act, and has,further, interfered with, restrained, and coerced its em-ployees in the exercise of their rights under Section 7,3 In its answer, Respondent also interposed the affirmative defense that"The dispute giving rise to the complaint herein is resolvable through thegrievance/arbitration provision of the collective bargaining agreement"-i.e., the very collective agreement which Respondent claims it did notagree to-and that, "Therefore, the NLRB should dismiss the complaintand defer to the arbitration process to its decision in Collyer InsulatedWire, 192 NLRB 837 (1971)." Although this defense is without merit,among other reasons because there is no evidence that Respondent at anytime sought to avail itself of arbitration and because Respondent electedto proceed with litigation of the instant proceeding, at no time was thisposition or "defense" reasserted or raised during the course of the hear-ing here nor even in Respondent's post-trial brief.and continues to do so, in violation of Section 8(a)(1) ofthe Act.C. Said unfair labor practices and each of them haveaffected, continue to affect, and unless permanently re-strained and enjoined will continue to affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYRespondent should be ordered to cease and desist fromcontinuing to violate the Act in the respects found, or inlike and related respects, and should be required to ex-ecute and give effect to the collective agreement in ques-tion as of its designated effective date of December 5,1980, and to post the usual informational notice to itsunit employees. Respondent should also be required tomake all financial adjustments, including health and wel-fare plan payments and satisfaction of derivative and re-lated claims if any, as well as pension plan payments,called for by said collective agreement, as of December8, 1980, said amounts and interest to be computed in themanner delineated in F. W Woolworth Company, 90NLRB 289 (1950), Isis Plumbing & Heating Ca, 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977), preserving and opening its books andrecords to the Board's agents for computation and com-pliance determination.[Recommended Order omitted from publication.]462